United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1419
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Robert Gerard Horn,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 1, 2004
                                Filed: October 12, 2004
                                 ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Following our remand in United States v. Horn, 76 Fed. Appx. 747 (8th Cir.
Aug. 26, 2003) (unpublished per curiam), the district court1 determined that when
Robert Gerard Horn signed a document agreeing to modifications to the conditions
of his supervised release, his waiver of his right to a pre-modification hearing with
the assistance of counsel was knowing, intelligent, and voluntary. Horn appeals
again, and, having reviewed the record, which includes the hearing testimony of two
probation officers who were present when Horn signed the waiver, we find no error

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
in the district court’s conclusion. See United States v. Stocks, 104 F.3d 308, 312 (9th
Cir.) (standard of review), cert. denied, 522 U.S. 904 (1997). Although the district
court found that Horn had waived his hearing rights, the court nevertheless afforded
Horn a hearing with the assistance of counsel and a chance to oppose the new
conditions. Given the testimony of Horn’s psychological counselor at the hearing
that the new conditions were necessary to protect the community and were needed for
Horn’s rehabilitation, we conclude the district did not abuse its discretion in adopting
the proposed modifications. See 18 U.S.C. § 3583(e) (after considering designated
factors, district court may “modify, reduce, or enlarge the conditions of supervised
release . . . pursuant to the provisions of the Federal Rules of Criminal Procedure”);
United States v. Davies, 380 F.3d 329, 332 (8th Cir. 2004) (standard of review;
district courts enjoy broad discretion in imposition or modification of conditions for
terms of supervised release). Horn’s remaining contentions on appeal are meritless.
See Fed. R. Crim. P. 32.1(c)(1) (requirements for modification of supervised release
conditions).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-